Ethridge, J.
Appellee June Evans sued appellant in the Circuit Court of Jones County for damages for personal injuries resulting from a collision between the automobiles of the two parties. The judgment was based on a jury verdict of $3,500. The evidence adequately supports the amount of damages.
The issue is whether the verdict is against the great weight of the evidence. After carefully considering the record, we have concluded that it is not and that the judgment should be affirmed. The jury manifestly ac*386cepted the testimony of plaintiff and his supporting witnesses, Craven and Porter. There are some inconsistencies in this testimony, but, considering it as an entirety, we think it was for the jury to evaluate them, and to determine the verity and pertinency of all of the evidence.
 The jury apparently found,'with adequate evidence to support it, that the driver of defendant’s car was not keeping a lookout and did not keep his car under control; that, going north, he was driving at an excessive speed under the circumstances, and, attempting to go around Craven’s car (which turned off to the right ahead of him) defendant’s driver pulled out over the center line of the road and collided with plaintiff’s car, which was headed south. When plaintiff saw the oncoming collision, he stopped and was on his side of the road at the time. Although there was testimony to the contrary, plaintiff’s evidence was to the effect that the debris was on the west or his side of the road; and that he was not making a left turn in front of defendant. Photographs of the two carp also tend to support Evans’ version.
In short, the jury evaluated the evidence for both sides. It was warranted in finding that negligence of defendant’s driver was a proximate cause of the injuries received by plaintiff.
Affirmed.
Lee, P. J., and Kyle, Arrington and Gillespie, JJ., concur.